857 F.2d 945
47 Fair Empl.Prac.Cas.  1881,47 Empl. Prac. Dec. P 38,319Patricia A. DIXON, Appellant,v.WESTINGHOUSE ELECTRIC CORPORATION, Appellee.
No. 85-2033.
United States Court of Appeals,Fourth Circuit.
July 6, 1988.

1
Prior reports:  D.C., 615 F.Supp. 538;  4th Cir., 787 F.2d 943.

ORDER

2
On May 23, 1988, the United States Supreme Court entered its order, --- U.S. ----, 108 S.Ct. 1990, 100 L.Ed.2d 222 granting the petition for a writ of certiorari, vacating our judgment, and remanding this case to us for reconsideration in light of Equal Employment Opportunity Commission v. Commercial Office Products Co., 486 U.S. --- 108 S.Ct. 1666, 100 L.Ed.2d 96 (1988).


3
In obedience to the mandate, we have reconsidered this case under Commercial Office Products.    We are now of the opinion that the charge in this case was timely filed and that our decision affirming the district court's dismissal of the complaint as time-barred was in error.


4
It is accordingly ADJUDGED and ORDERED that this case shall be, and the same hereby is, remanded to the district court with the instruction that the summary judgment in favor of Westinghouse be vacated and that plaintiff's action be reinstated on the docket.


5
ENTERED at the direction of Judge HALL with the concurrences of Judge WIDENER and Judge HAYNSWORTH.